EXHIBIT 99.1 Contact Chris Grandis FOR RELEASE Media Relations Director Moved on Business Wire Corporate May 21, 2012 cgrandis@csc.com Bryan Brady Vice President, Investor Relations Corporate investorrelations@csc.com CSC BOARD DECLARES QUARTERLY CASH DIVIDEND FALLS CHURCH, Va., May 21 – The Board of Directors of CSC (NYSE: CSC) has declared a regular quarterly dividend of $0.20 per share on the company’s Common Stock. The dividend will be paid on July 12, 2012 to stockholders of record at the close of business on June 14, 2012. About CSC CSC is a global leader in providing technology-enabled business solutions and services. Headquartered in Falls Church, Va., CSC has approximately 98,000 employees and reported revenue of $15.9 billion for the 12 months ended March 30, 2012. For more information, visit the company’s website at www.csc.com. # # #
